Citation Nr: 1825379	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975 and from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) renders him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as discussed below, the Board is granting the Veteran's claim in full for his claim for entitlement to TDIU, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.


II. Analysis

	A.  Rules and Regulations

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA may submit the case to the Director of Compensation Service for consideration as to whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).

      B.  Analysis

The Veteran contends that he is unemployable as a result of his service-connected PTSD, rated 70 percent disabling.  The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  

Statements from private treatment providers dated in February 2004 from Dr. L. and September 2005 from Dr. H. indicated the Veteran's PTSD symptoms include estrangement and detachment from others, irritability and anger outbursts, concentrations, problems, hypervigilance, and exaggerated startle.  The physicians opined the Veteran is unable to sustain work relationships and, therefore, he is total disabled and unemployable.  

In a June 2004 VA progress note, the Veteran reported he lost his plumbing license because he had an altercation with a construction inspector.  July 2004 VA progress notes indicates the Veteran does odd jobs currently as he lost his plumbing license related to unsatisfactory work.  

During a September 2008 VA examination, the Veteran reported he was unemployed but no retired.  The Veteran asserted his unemployment was due to his PTSD and he receives Social Security Disability for his PTSD.  The Veteran reported his PTSD caused an inability to maintain focus on the job before quitting.  

During a September 2009 VA examination, the Veteran reported he lost his plumbing license because he was unable to complete his jobs.  The Veteran asserted his unemployment was due to his PTSD as he was unable to complete his assigned plumbing jobs due to concentration difficulties as well as problems with anxiety.  He also reported ongoing problems managing his self-care.  He stated he spends the majority of his time isolating at home.  He primarily remains at home, watching television, and drinking alcohol.  

In a December 2010 statement, Dr. S. stated the Veteran is receiving outpatient psychiatric treatment for depression.  His response to antidepressants is guarded and he is not able to work.  He has been diagnosed with PTSD. 

During an April 2011 QTC examination, the examiner noted the Veteran complained of nightmares, disturbed sleep, irritability, social isolation and detachment, intrusive memories, panic, poor concentration, low energy, and a restricted range of affect.  The Veteran asserted his unemployment is due, primarily, to the effects of a mental condition because his concentration interfered in his ability to complete the work satisfactorily and in a timely manner, and his irritability resulted in problems with inspectors.  Both of these issues resulted in the loss of his license.  He reported that problems in concentration continued to interfere when he attempted to work for others.  The examiner reported that within the interview he displayed problems in attention and concentration.  The Veteran complained of symptoms (e.g., sleep disturbance) as improved in the absence of the "stress" involved with working.  However, the examiner stated the Veteran presents as having difficulty in tolerating being around other people that would interfere in his ability to maintain employment.

During a May 2014 examination, the examiner noted the Veteran's reported statements were inconsistent.

During an October 2014 examination, the examiner noted that except for the problems with sleep, which appear to have begun in service, his problems appear related to his drinking.  However, by history, it may be that his drinking pattern began as self-medicating early PTSD. 

The Veteran submitted an additional PTSD disability benefits questionnaire dated in June 2017.  The psychologist indicated the Veteran admitted difficulty maintaining healthy, social relationships due to PTSD, and symptoms of social anxiety, isolation, irritability, communication problems, passive personality, hypervigilance, and easy to startle.  He has chronic sleep impairment and panic attacks.  His daily activities include sitting at home drinking alcohol and watching television.  The psychologist determined the Veteran cannot sustain the stress from a competitive work environment or be expected to engage or adequately function in gainful work activity due to his service-connected PTSD with alcohol use disorder and related symptoms.  

Given the Veteran's mental impairments, when the Veteran's occupational training and education are taken into consideration, it is apparent that his service-connected PTSD renders him unemployable.  

Therefore, a grant of TDIU is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The AOJ will assign the effective date of this award and the Veteran will have the opportunity to appeal the effective date of this award if he is in disagreement.  


ORDER

Entitlement to a TDIU is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


